In' an action to recover real estate brokerage commissions, the appeal is from an order denying, with leave to renew, appellant’s motion to examine respondent by its president before trial. Appeal dismissed, without costs. The order is not appealable. (Belfi v. International Commercial Corp., 277 App. Div. 787; Kalmanash v. Weinstein, 271 App. Div. 788; Weinrib v. American Binder Co., 270 App. Div. 914.) We have, however, examined the merits, and would affirm the order sought to be appealed from if we had not dismissed the appeal. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.